



 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
 
EXECUTIVE RETIREMENT SAVINGS PLAN
 
Effective as of January 1, 2019
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
ARTICLE I - PURPOSE; EFFECTIVE DATE
 

1.1.
Purpose.  The purpose of this Executive Retirement Savings Plan (the “Plan”) is
to provide a select group of highly compensated employees of American Axle &
Manufacturing Holdings, Inc. (the “Company,” and together with its subsidiaries,
the “Company Group”) and its selected subsidiaries the opportunity to defer the
receipt of income that would otherwise be payable to them.  It is intended that
the Plan, by providing these eligible persons with these benefits and the
deferral of income tax recognition of these benefits, will assist in retaining
and attracting individuals of exceptional ability.

 

1.2.
Effective Date.  It is the intent that all of the amounts contributed under the
Plan and benefits provided hereunder will be subject to the terms of
Section 409A of the Code, and the Plan shall be effective as of January 1, 2019.

 

1.3.
Plan Type.  For purposes of Section 409A of the Code, the Plan shall be
considered a nonelective account balance plan as defined in Treas. Reg.
§1.409A-1(c)(2)(i)(B), or as otherwise provided by the Code.

 
ARTICLE II - DEFINITIONS
 
For the purpose of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
 

2.1.
401(k) Plan.  “401(k) Plan” means the Company’s 401(k) Savings Plan.

 

2.2.
Account.  “Account” means the account or accounts maintained on the books of the
Company used solely to calculate the amount payable to each Participant under
the Plan and shall not constitute a separate fund of assets.  An Account shall
be deemed to exist from the time amounts are first credited to an Account until
such time that the entire Account balance has been distributed in accordance
with the Plan.

 

2.3.
Administrator. “Administrator” means the Management Benefits Committee acting
through the Company’s Human Resources Department in the administration of the
Plan pursuant to Section 7.2.

 

2.4.
Beneficiary.  “Beneficiary” means the person, persons or entity as designated by
the Participant, or who is otherwise entitled under Article VI, to receive any
Plan benefits payable after the Participant’s death.

 

2.5.
Board.  “Board” means the Board of Directors of the Company, or any successor
thereto.

 

2.6.
Cause.  “Cause” means with respect to a Participant, unless otherwise defined in
the employment agreement of the Participant, any of the following: (a) the
Participant’s willful and continued failure or refusal to perform the duties
reasonably required of him or her to the Company Group;  (b) the Participant’s
conviction of, or plea of nolo contendere to any felony or another crime
involving dishonesty or moral turpitude or which reflects negatively upon the
Company or its Subsidiaries or affiliates or otherwise impairs or impedes its
operations; (c) the Participant’s engagement in any willful misconduct, gross
negligence, act of dishonesty, violence or threat of violence (including any
violation of federal securities laws) that is injurious to the Company Group;
(d) the Participant’s material breach of any applicable agreement with or policy
of the Company Group; (e) the Participant’s material failure to comply with any
applicable laws and regulations or professional standards relating to the
business of the Company Group; or (f) any other misconduct by the Participant
that is injurious to the financial condition or business reputation of the
Company Group.

 
1

--------------------------------------------------------------------------------

2.7.
Code.  “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time and as interpreted by regulations and rulings issued pursuant to
the Code.  Any references to a specific provision shall be deemed to include
references to any successor Code provision.

 

2.8.
Company.  “Company” means American Axle & Manufacturing Holdings, Inc. and any
successor.

 

2.9.
Compensation Committee.  “Compensation Committee” means the Compensation
Committee of the Board.

 

2.10.
Determination Date.  “Determination Date” means any business day on which the
New York Stock Exchange is open for trading.

 

2.11.
Disability.  “Disability” shall mean either of the following: (a) inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company Group.

 

2.12.
Distribution Election.  “Distribution Election” means the form prescribed by the
Management Benefits Committee and completed by the Participant, indicating the
chosen form of payment for benefits payable from the Participant’s Account, as
elected by the Participant.

 

2.13.
Eligible Person.  “Eligible Person” means (a) US-based executives of the Company
Group having the title of Vice President and above and (b) any other US-based
employee of the Company Group designated by the Compensation Committee
consistent with Section 10.1.

 

2.14.
ERSP Contribution.  “ERSP Contribution” means the Company contribution credited
to a Participant’s Account under Section 4.4.

 

2.15.
Executive Officer.  “Executive Officer” means any executive whose compensation
must be reviewed and approved by the Compensation Committee.

 

2.16.
Interest.  “Interest” means the amount credited to or debited against a
Participant’s Account on a Determination Date, which shall be based on the
Valuation Funds chosen by the Participant pursuant to Section 4.3, in order to
reflect the increase or decrease in value of the Account in accordance with the
provisions of the Plan.

 

2.17.
Management Benefits Committee.  “Management Benefits Committee” means the
committee appointed by the Compensation Committee to govern and monitor the
administration of the Plan pursuant to Section 7.1.

 
2

--------------------------------------------------------------------------------

2.18.
Management Investment Committee. “Management Investment Committee” means the
committee appointed by the Compensation Committee to govern and monitor all Plan
assets and investments.

 

2.19.
Participant.  “Participant” means (i) any Eligible Person identified in Section
2.13(a) and (ii) any Eligible Person designated by the Compensation Committee in
accordance with Section 2.13(b).

 

2.20.
Plan. “Plan” means this Executive Retirement Savings Plan, as amended from time
to time.

 

2.21.
Plan Year. “Plan Year” shall mean a calendar year (January 1-December 31).

 

2.22.
Retirement. ”Retirement” means a Participant’s voluntary resignation at any time
(a) after attaining age 65, (b) after attaining age 55 but prior to age 65 with
ten or more years of continuous service with the Company Group, or (c) after
attaining age 60 but prior to age 65 with five or more years of continuous
service with the Company Group.

 

2.23.
Termination.  “Termination”, “terminates employment” or any other similar such
phrase means the Participant’s “separation from service” with the Company Group,
for any reason, within the meaning of Section 409A of the Code.

 

2.24.
Unforeseeable Emergency.  “Unforeseeable Emergency” means an event that results
in a severe financial hardship to the Participant resulting from (a) an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
beneficiary or a dependent of the Participant, (b) loss of the Participant’s
property due to casualty or (c) other similar extraordinary and unforeseeable
circumstances as a result of events beyond the control of the Participant, in
each case in compliance with Section 409A of the Code.

 

2.25.
Valuation Funds.  “Valuation Funds” means one or more of the independently
established funds or indices that are approved by the Management Investment
Committee.  These Valuation Funds are used solely to calculate the Interest that
is credited to each Participant’s Account in accordance with Article IV, and the
term “Valuation Funds” does not represent, nor should it be interpreted to
convey, any beneficial interest on the part of the Participant in any asset or
other property of the Company or any member of the Company Group. The
determination of the increase or decrease in the performance of each Valuation
Fund shall be made by the Management Investment Committee in its reasonable
discretion.  The Management Investment Committee shall select the various
Valuation Funds available to the Participants and may add or remove any
Valuation Funds on a prospective basis at any time in its sole discretion.

 
ARTICLE III - ELIGIBILITY AND PARTICIPATION
 

3.1.
Eligibility and Participation.

 

a)
Eligibility. All US-based executives of the Company Group having the title of
Vice President and above shall be Eligible Persons. With respect to other
employees of the Company, the Compensation Committee shall designate those
employees of the Company Group who are Eligible Persons.

 

b)
Participation.  An individual’s participation in the Plan shall be effective
upon the date such individual becomes an Eligible Person.

 
3

--------------------------------------------------------------------------------

3.2.
Participant Elections.  No more than 30 days after a Participant is first
designated as a Participant as set forth in Section 3.1(b) (or if such
Participant was prior to such designation participating in another nonelective
account balance plan of the Company Group, the first date on which such
Participant may make such election in compliance with Section 409A of the Code),
the Participant may submit the following forms to the Administrator:

 

a)
Distribution Election.  The Participant may submit a Distribution Election, on
which the Participant shall elect a form of payment to be made with respect to
the Participant’s Account.  The Participant may submit a new Distribution
Election at any time prior to the end of the 30-day period referenced in this
Section 3.2, and the Distribution Election most recently filed at the end of
such 30-day period shall be irrevocable.  In the event that a Participant does
not timely submit a properly completed Distribution Election, the form of
payment deemed to be elected will be a lump sum.

 

b)
Allocation Election.  The Participant may submit an allocation form, which shall
provide instructions on how the ERSP Contributions credited to the Participant’s
Account shall be allocated among the various available Valuation Funds.  In the
event that a Participant does not submit a timely and properly completed
allocation form, the Administrator shall allocate the ERSP Contributions to the
default Valuation Fund designated by the Management Benefits Committee until a
properly completed allocation form is submitted.

 

3.3.
Subsequent Distribution Election.  Except to the extent otherwise required or
permitted under Section 409A of the Code, the Participant shall not be permitted
to change or revoke the form of payment with respect to his or her Account on or
after the date on which such election would otherwise be irrevocable under
Section 3.2(a) unless all of the following requirements are satisfied with
respect to such Participant’s subsequent election to change the form of
payment:  (i) such election shall not take effect until 12 months after the date
on which the election is made; (ii) such election shall not apply to any
scheduled distribution date that occurs 12 months or less after the date on
which the election is made; and (iii) except in the case of a payment due to
death, as described in Section 5.2, or Disability, as described in Section 5.3,
the payment with respect to which such election is made must be deferred for a
period of five years from the date such payment would otherwise have been paid
(or in the case of annual installment payments, five years from the date the
first annual installment payment would otherwise have been scheduled to be
paid). A Participant may only make one subsequent Distribution Election under
this Section 3.3, with respect to his or her Account.

 
ARTICLE IV - DEFERRED COMPENSATION ACCOUNT
 

4.1.
Accounts.  The ERSP Contributions and Interest thereon shall be credited to the
Participant’s Account as otherwise provided in this Article IV.  The
Participant’s Account shall be used solely to calculate the amount payable to
the Participant under the Plan and shall not constitute a separate fund of
assets.

 

4.2.
Timing of Credits; Withholding.  Any ERSP Contributions shall be credited to a
Participant’s Account as of a time and in a manner provided by the
Administrator, but typically as soon as practicable in the first quarter of the
calendar year following the Plan Year to which such ERSP Contribution relates. 
Any withholding of taxes or other amounts with respect to the ERSP Contribution
credited to a Participant’s Account that is required by local, state or federal
law shall reduce the amount credited to the Participant’s Account in any manner
specified by the Management Benefits Committee.  Any Participant who suffers a
Termination and is vested in his or her Account in accordance with Section 4.6
at the time of Termination shall receive a final contribution within 30 days
following such Participant’s Termination date.

 
4

--------------------------------------------------------------------------------

4.3.
Valuation Funds.  A Participant shall be permitted to designate one or more
Valuation Funds for the sole purpose of determining the amount of Interest to be
credited or debited to the Participant’s Account.  Such election shall designate
how each ERSP Contribution shall be allocated among the available Valuation
Fund(s).  A Participant shall also be permitted to reallocate the balance in the
Participant’s Account among the available Valuation Funds.  The manner in which
such elections shall be made and the frequency with which such elections may be
changed and the manner in which such elections shall become effective shall be
determined in accordance with the procedures adopted by the Management
Investment Committee from time to time.

 

4.4.
ERSP Contributions.  A Participant’s Account shall be credited with an ERSP
Contribution in accordance with this Section 4.4. 

 

a)
Contribution Amount.  The amount of the ERSP Contribution for any Participant
shall be stated as (i) a flat dollar amount, (ii) a percentage of the
Participant’s base salary and annual incentive compensation paid in the
applicable Plan Year less the maximum eligible Company matching and non-elective
contributions to the 401(k) Plan in the Plan Year (irrespective of whether the
Participant maximized the Company contributions or not) or (iii) a formula as
determined by the Compensation Committee in its sole discretion.

 
The Compensation Committee, in its sole discretion, shall determine the maximum
amount of the ERSP Contribution that may be made for a Participant, and may
consider any factors it deems relevant in making such determination.  The
Management Benefits Committee, in its sole discretion, shall determine the
actual amount of the ERSP Contribution to be allocated to a Participant’s
Account for each year (or portion thereof), if any, up to the maximum amount
approved by the Compensation Committee, except for the Executive Officers, for
whom such decision will be made by the Compensation Committee.  For a
Participant’s initial year of participation, the ERSP Contribution shall be
based on the applicable formula for the Plan Year and prorated from the date the
Participant becomes an Eligible Person.  Once established, the ERSP Contribution
formula for any Participant shall remain the same for each succeeding year,
unless changed by either the Management Benefits Committee or the Compensation
Committee pursuant to their respective authority indicated herein.  Any such
changes must be made no later than December 31 and shall apply to the ERSP
Contribution made with respect to services performed in the following Plan Year.
 

b)
Special Contributions.  By way of further clarity, notwithstanding the
provisions of Section 4.4(a), the Compensation Committee may make, in its
complete and sole discretion, a special contribution on behalf of a Participant
to such Participant’s Account with respect to a particular Plan Year in any
amount as determined by the Compensation Committee.  Such special contribution
may be in addition to or in lieu of any other contribution with respect to the
particular Plan Year, as determined by the Compensation Committee in its
complete and sole discretion.

 
5

--------------------------------------------------------------------------------

c)
No Guarantee of Future Contributions.  The designation of any Participant as
being eligible to receive an ERSP Contribution in any year shall not be a
guarantee of future contributions, and the crediting of any particular level of
ERSP Contribution in any year shall not be a guarantee of that level in future
years.

 

4.5.
Determination of Accounts.  Each Participant’s Account on a Determination Date
shall consist of the balance of the Account as of the immediately preceding
Determination Date, adjusted as follows:

 

a)
ERSP Contributions.  Each Account shall be increased by any ERSP Contribution
credited since such prior Determination Date as set forth in Section 4.4.

 

b)
Distributions.  Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date. 
Distributions shall be deemed to have been made proportionally from each of the
Valuation Funds maintained within such Account based on the proportion that such
Valuation Fund bears to the sum of all Valuation Funds maintained within the
Account for that Participant as of the Determination Date immediately preceding
the date of payment.

 

c)
Interest.  Each Account shall be increased or decreased by the Interest credited
or debited to such Account as though the balance of that Account was invested in
the applicable Valuation Funds chosen by the Participant.

 

4.6.
Vesting of Accounts.  Unless otherwise specified by the Management Benefits
Committee (with respect to non-Executive Officer Participants) or the
Compensation Committee (with respect to Executive Officer Participants) in
writing, or except as set forth in Section 4.7, each Participant shall be 100%
vested in the Participant’s Account, including any Interest thereon, upon the
earliest of: (a) death; (b) Disability; or (c) becoming eligible for Retirement.

 

4.7.
Forfeiture of Accounts.  Any Participant who Terminates employment before
becoming fully vested in the Participant’s Account shall immediately forfeit the
unvested balance of his or her Account.  Any Participant whose employment is
terminated for Cause, or whose employment is terminated for any reason at a time
when such termination could have been for Cause, shall immediately forfeit the
balance of his or her Account, including any vested amounts.  In addition, if a
Participant’s employment is not terminated for Cause, but the Management
Benefits Committee (with respect to non-Executive Officer Participants) or the
Compensation Committee (with respect to Executive Officer Participants) later
determines that such termination could have been for Cause if all the facts had
been known at the time of such termination, then any unpaid portion of the
Participant’s Account shall be immediately forfeited as of the date of such
Committee’s determination.

 

4.8.
Statement of Accounts.  To the extent that the Company does not arrange for a
Participant’s Account balance to be accessible online by the Participant, the
Administrator shall provide to each Participant a statement showing the balance
in the Participant’s Account no less frequently than annually.

 
ARTICLE V - PLAN BENEFITS
 

5.1.
A Participant’s Account.  The Participant’s vested Account balance shall be
distributable to the Participant upon the Participant’s Termination.

 

a)
Form of Payment.  The form of benefit payment shall be that form selected by the
Participant in his or her Distribution Election made (or deemed made) pursuant
to Section 3.2(a) (as may be amended in accordance with a subsequent
Distribution Election under Section 3.3), and as permitted pursuant to
Section 5.5.

 
6

--------------------------------------------------------------------------------

b)
Timing of Payment.  Benefits payable from a Participant’s Account shall be paid
(if a lump sum) or commence (if installments) on the first Determination Date
that occurs on or immediately following six months following the Participant’s
Termination date.  If installments, each subsequent payment shall occur in
January of the next calendar year following the initial benefit payment.

 

5.2.
Death Benefit. Upon the death of a Participant prior to the commencement of
distributions from the Participant’s Account, the Company shall pay to the
Participant’s Beneficiary an amount equal to the Participant’s vested Account
balance in the form of a lump sum payment as soon as administratively
practicable (but in no event more than 90 days) after the Participant’s death. 
In the event of the death of the Participant after the commencement of
distributions from the Participant’s Account, the remaining unpaid balance of
the Participant’s Account shall be paid to the Participant’s Beneficiary in the
form of a lump sum as soon as administratively possible (but in no event more
than 90 days) after the Participant’s death.  If the Participant’s Beneficiary,
estate or legal representative fails to notify the Management Benefits Committee
of the death of the Participant in the manner specified in Section 10.9, such
that the Company is unable to make timely payment hereunder, then the Company
shall not be treated as in breach of the Plan and shall not be liable to the
Beneficiary, estate or legal representative for any losses, damages, or other
claims resulting from such late payment.

 

5.3.
Disability Distributions.  Upon a finding by the Management Benefits Committee
that a Participant has suffered a Disability, the Company shall make a full
distribution of the Participant’s Account.  The payment of such distribution
shall be made in the form of a lump sum in an amount equal to the Participant’s
vested Account balance as soon as administratively practical (but in no event
more than 90 days) after the date of such Disability.

 

5.4.
Permitted Acceleration of Payments.  To the extent permitted by Section 409A of
the Code, the Management Benefits Committee may, in its sole discretion,
accelerate the time or schedule of a distribution under the Plan, such as
accelerated distributions to address the payment of employment taxes or early
income inclusion that may occur for a Participant’s Account balance.

 

5.5.
Form of Payment.  Unless otherwise specified in this Article V, the benefits
payable from a Participant’s Account shall be paid in the form of benefit as
provided below, and specified by the Participant in the Distribution Election or
as otherwise set forth in Section 3.2(a).  The permitted forms of benefit
payments are:

 

a)
A lump sum amount that is equal to the Participant’s vested Account balance; and

 

b)
Annual installments for a period of up to 10 years where the annual payment
shall be equal to the Participant’s vested Account balance immediately prior to
the payment, multiplied by a fraction, the numerator of which is one and the
denominator of which commences at the number of annual payments initially chosen
and is reduced by one in each succeeding year.  Interest on the unpaid balance
shall be based on the most recent allocation among the available Valuation Funds
chosen by the Participant, made in accordance with Section 4.3.

 
7

--------------------------------------------------------------------------------

5.6.
Small Account.  If the Participant’s vested Account balance as of the time the
payments are to commence is less than $50,000, then such Account shall be paid
in a lump sum, notwithstanding any election by the Participant to the contrary.

 

5.7.
Unforeseeable Emergency Distribution.  The Management Benefits Committee may at
any time, upon written request of a Participant, cause to be paid to such
Participant, an amount equal to all or any part of the Participant’s vested
Account balance if the Management Benefits Committee determines, based on such
reasonable evidence that it shall require, that such a payment is necessary for
the purpose of alleviating the consequences of an Unforeseeable Emergency. 
Payments of amounts because of an Unforeseeable Emergency may not exceed the
amount necessary to satisfy the Unforeseeable Emergency plus amounts necessary
to pay taxes or penalties reasonably anticipated as a result of the distribution
after taking into account the extent to which the Unforeseeable Emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship). 
The amount of a Participant’s Account shall be reduced by the amount of any
Unforeseeable Emergency distribution to the Participant.

 

5.8.
Withholding; Payroll Taxes.  The Company shall withhold from any payment made
pursuant to the Plan any taxes required to be withheld from such payments under
local, state or federal law.

 

5.9.
Payments in Connection with a Domestic Relations Order.  Notwithstanding
anything herein to the contrary, the Company may make distributions to someone
other than the Participant if such payment is necessary to comply with a
domestic relations order, as defined in Section 414(p)(1)(B) of the Code,
involving the Participant.

 

5.10.
Payment to Guardian.  If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, then the Management Benefits Committee may direct payment to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or person.  The Management Benefits Committee may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution.  Such distribution shall completely discharge
the Management Benefits Committee and the Company from all liability with
respect to such benefit.

 

5.11.
Effect of Payment.  The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of the Plan, and the Participant’s (and the Participant’s
Beneficiary’s) rights under the Plan shall terminate.

 

5.12.
Amount of Payment.  Notwithstanding anything herein to the contrary, the amount
payable from a Participant’s vested Account balance may be determined and valued
within a period of up to 10 business days preceding the date of actual payment.

 
ARTICLE VI - BENEFICIARY DESIGNATION
 

6.1.
Beneficiary Designation.  Each Participant shall have the right, at any time, to
designate one or more persons or entity as a Beneficiary (both primary as well
as secondary) to whom benefits under the Plan shall be paid in the event of the
Participant’s death prior to complete distribution of the Participant’s vested
Account balance.  Each Beneficiary designation shall be in the form prescribed
by the Administrator, including through an online designation system, and shall
be effective only when filed with the Administrator during the Participant’s
lifetime.

 
8

--------------------------------------------------------------------------------

6.2.
Changing Beneficiary.  Except in instances when the listed Beneficiary is the
spouse of the Participant, a Participant may change the Beneficiary designation
without the consent of the previously named Beneficiary by filing a new
Beneficiary designation with the Administrator during the Participant’s
lifetime. If the listed Beneficiary is the spouse of the Participant, the
Participant shall obtain such Beneficiary’s consent by the execution of a
spousal consent form provided by the Company.

 

6.3.
No Beneficiary Designation.  If any Participant fails to designate a Beneficiary
in the manner provided above, if the designation is void, or if the Beneficiary
designated by a deceased Participant dies before the Participant or before
complete distribution of the Participant’s benefits, and the Beneficiary
designation form does not specify to whom payments should be made in such event,
then the Participant’s Beneficiary shall be the Participant’s estate.

 

6.4.
Effect of Payment.  Payment to the Beneficiary shall completely discharge the
Company’s obligations under the Plan.

 
ARTICLE VII - ADMINISTRATION
 

7.1.
Management Benefits Committee. The Compensation Committee shall appoint a
Management Benefits Committee for the Plan.

 

a)
Appointment and Removal of Management Benefits Committee. The Management
Benefits Committee shall consist of three or more individuals appointed by, and
serving at the discretion of, the Compensation Committee.  A member of the
Management Benefits Committee may (i) resign upon 30 days’ written notice to the
Compensation Committee, or (ii) be removed from the Management Benefits
Committee at any time at the discretion of the Compensation Committee.

 

b)
Decisions by Management Benefits Committee. The Management Benefits Committee
shall act by majority vote either at a meeting of the Management Benefits
Committee or by written consent. Meetings may be attended telephonically.

 

c)
Authority.  The Management Benefits Committee shall:  (i) monitor the
performance of the Plan to ensure that the Plan is administered in accordance
with its terms and in compliance with applicable law or regulation; (ii) have
full and exclusive discretionary authority to determine all questions arising in
the administration, application and interpretation of the Plan including the
authority to correct any defect or reconcile any inconsistency or ambiguity in
the Plan and the authority to determine a Participant’s eligibility to receive a
benefit from the Plan and the amount of that benefit; (iii) determine all Claims
appeals as set forth in Section 8.1 of the Plan and shall have the authority to
determine all questions of fact relating to such an appeal, and any
determination by the Management Benefits Committee pursuant to this Section
7.1(c) or Section 8.1 shall be binding and conclusive on all parties; and (iv)
have the authority to make Plan amendments as long as such amendments do not
have a significant cost impact to the Company.  The Management Benefits
Committee may also provide for the adoption of the Plan by an affiliated
employer pursuant to such terms and conditions as the Management Benefits
Committee, in its discretion, may determine.  The Management Benefits Committee
shall have the right to remove an affiliated employer as a Plan sponsor if, in
its discretion, it deems such removal to be appropriate.

 
9

--------------------------------------------------------------------------------

d)
Liability.  No member of the Management Benefits Committee or any other
committee to which Plan administrative authority has been delegated, shall be
personally liable by reason of any action taken by him or her in good faith or
on his or her behalf as the Management Benefits Committee, nor for any mistake
in judgment made in good faith.

 

7.2.
Administrator.  The Company shall be the Plan Administrator.  The Administrator
shall act on its behalf and perform the duties of the Plan Administrator as set
forth herein. The Administrator shall administer the Plan in accordance with all
applicable laws and regulations and, except as otherwise expressly provided to
the contrary herein, shall have all powers and discretionary authority to carry
out that obligation. Specifically, but not by way of limitation, the
Administrator shall:

 

a)
Procedures and Forms. Establish such administrative procedures and prepare, or
cause to be prepared, such forms, as may be necessary or desirable for the
proper administration of the Plan;

 

b)
Advisors. Retain the services of such consultants and advisors as may be
appropriate to the administration of the Plan;

 

c)
Payment of Benefits. Direct, or establish procedures for, the payment of
benefits from the Plan; and

 

d)
Plan Records. Maintain, or cause to be maintained, all documents and records
necessary or appropriate to the maintenance of the Plan.

 

7.3.
Binding Effect of Decisions.  The decision or action of any member of the
Management Benefits Committee with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final, conclusive
and binding upon all persons having any interest in the Plan.

 

7.4.
Indemnity of Members of the Management Benefits Committee.  The Company shall
indemnify and hold harmless the members of the Management Benefits Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to the Plan on account of such member’s
service for the Management Benefits Committee, except in the case of gross
negligence or willful misconduct.

 
ARTICLE VIII - CLAIMS PROCEDURE
 

8.1.
Claim.  Any person or entity claiming a benefit, or requesting an
interpretation, ruling, or information under the Plan, shall present the request
in writing to the Management Benefits Committee within one year following the
date that such person or entity knew or, exercising reasonable care, should have
known of such claim in accordance with Company policy.  All decisions on review
shall be final and bind all parties concerned.

 
ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN
 

9.1.
Amendment.  The Board or its appointed delegates may at any time amend the Plan
by written instrument, notice of which is given to all the Participants and to
each Beneficiary receiving installment payments who are affected by such
amendment, except that no amendment shall reduce the amount vested or accrued in
any Participant’s Account as of the date the amendment is adopted.  In addition,
any amendment which adds a distribution event to the Plan shall not be affective
with respect to any Participant’s Account that is already established as of the
time of such amendment.  Notwithstanding anything in the Plan to the contrary,
the Board or its appointed delegates shall have the unilateral right to amend
the Plan to comply with Section 409A of the Code.

 
10

--------------------------------------------------------------------------------

9.2.
Company’s Right to Terminate.  The Board may, in its sole discretion, terminate
the entire Plan and require distribution of all benefits due under the Plan or
portion thereof, provided that:

 

a)
The termination of the Plan does not occur proximate to a downturn in the
financial health, as determined by the Management Benefits Committee, of the
Company and all entities considered to be part of the same controlled group
under Treas. Reg. §1.409A-1(g) (the “AAM Controlled Group”);

 

b)
The AAM Controlled Group also terminates all other plans or arrangements which
are considered to be of a similar type as defined in Treas. Reg.
§1.409A-1(c)(2)(i), or as otherwise provided by the Code;

 

c)
No payments made in connection with the termination of the Plan occur earlier
than 12 months following the Plan termination date other than payments the Plan
would have made irrespective of Plan termination;

 

d)
All payments made in connection with the termination of the Plan are completed
within 24 months following the Plan termination date;

 

e)
The AAM Controlled Group does not establish a new plan of a similar type as
defined in Treas. Reg. §1.409A-1(c)(2)(i), within three years following the Plan
termination date; and

 

f)
The AAM Controlled Group meets any other requirements deemed necessary to comply
with provisions of the Code and applicable regulations which permit the
acceleration of the time and form of payment made in connection with plan
terminations and liquidations.

 
ARTICLE X - MISCELLANEOUS
 

10.1.
Unfunded Plan.  The Plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.

 

10.2.
Unsecured General Creditor.  The Plan constitutes an unsecured promise by the
Company to pay benefits in the future.  Notwithstanding any other provision of
the Plan, all Participants and each Participant’s Beneficiary shall be unsecured
general creditors, with no secured or preferential rights to any assets of the
Company or any other party for payment of benefits under the Plan.  The Plan is
unfunded for Federal tax purposes and for purposes of Title I of the Employee
Retirement Income Security Act of 1974. Any property held by the Company for the
purpose of generating the cash flow for benefit payments shall remain its
general, unpledged and unrestricted assets.  The Company’s obligation under the
Plan shall be an unfunded and unsecured promise to pay money in the future.  No
other member of the Company Group shall have any obligations or liabilities
under the Plan.  Any obligations on the Plan are solely those of the Company.

 
11

--------------------------------------------------------------------------------

10.3.
Trust Fund.  The Company shall be responsible for the payment of all benefits
provided under the Plan.  At its discretion, the Company may establish one or
more trusts, with such trustees as the Board may approve, for the purpose of
assisting in the payment of such benefits. The assets of any such trust shall be
held for payment of all the Company’s general creditors in the event of
insolvency.  To the extent any benefits provided under the Plan are paid from
any such trust, the Company shall have no further obligation to pay them.  If
not paid from the trust, such benefits shall remain the obligation of the
Company.

 

10.4.
Compliance with Section 409A of the Code.  It is intended that the Plan comply
with the provisions of Section 409A of the Code, so as to prevent the inclusion
in gross income of any amounts deferred hereunder in a taxable year that is
prior to the taxable year or years in which such amounts would otherwise
actually be paid or made available to the Participants or Beneficiaries.  The
Plan shall be construed, administered, and governed in a manner that affects
such intent.  Neither the Company, any other member of the Company Group nor any
Committee guarantees or provides any warranties with respect to the tax
treatment of amounts deferred under the Plan.  Neither the Company, any other
member of the Company Group, the Board, any director, officer, employee and
advisor, nor any Committee (nor its designee) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Participant,
Beneficiary or other taxpayer as a result of the Plan.  For purposes of the
Plan, the phrase “permitted by Section 409A of the Code,” or words or phrases of
similar import, shall mean that the event or circumstance shall only be
permitted to the extent it would not cause an amount deferred or payable under
the Plan to be includible in the gross income of a Participant or Beneficiary
under Section 409A(a)(1) of the Code.

 

10.5.
Nonassignability and Offset.

 

a)
Nonassignability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable,
other than (i) to a Participant’s Beneficiary pursuant to Article VI,
(ii) pursuant to a domestic relations order deemed legally sufficient by the
Management Benefits Committee, or (iii) by will or the laws of descent and
distribution.  No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

b)
Offset.  If, at the time a payment is due hereunder, the Company determines that
the Participant is indebted or obligated to the Company or any other member of
the Company Group (including, but not limited to, for amounts owed as a result
of the Participant’s breach of his or her fiduciary duty owed to, or breach of
any restrictive covenant in effect with, the Company Group), then the payment to
be made to or with respect to such Participant (including a payment to the
Participant’s Beneficiary) may, at the discretion of the Company, be reduced by
the amount of such indebtedness or obligation; provided, however, that an
election by the Company to not reduce any such payment shall not constitute a
waiver of its claim for such indebtedness or obligation.

 
12

--------------------------------------------------------------------------------

10.6.
Not a Contract of Employment.  The Plan shall not constitute a contract of
employment between the Company Group and the Participant.  Nothing in the Plan
shall give a Participant the right to be retained in the service of the Company
Group or to interfere with the right of the Company Group to discipline or
discharge a Participant at any time.

 

10.7.
Protective Provisions.  A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Company may deem necessary and taking such other action as
may be requested by the Company.

 

10.8.
Governing Law.  The provisions of the Plan shall be construed and interpreted
according to the laws of the State of Michigan, without giving effect to any
choice of law or conflict of law provision or rule, except as preempted by
federal law.

 

10.9.
Validity.  If any provision of the Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

10.10.
Notice.  Any notice required or permitted under the Plan shall be sufficient if
in writing and sent by (i) registered, certified mail, or (ii) electronic mail
at benefits@aam.com (with a simultaneous confirmation copy sent by first class
mail properly addressed and postage prepaid).  Such notice shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the date shown
on the postmark on the receipt for registration or certification.  Mailed notice
shall be directed to “Administrator: ERSP, Attention Human Resources Department”
at the Company’s headquarters address.  Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
Company’s records.

 

10.11.
Successors.  The provisions of the Plan shall bind and inure to the benefit of
the Company and its successors and assigns.  The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Company, and successors of any such corporation
or other business entity.

 
 
 
 
 
 
13

--------------------------------------------------------------------------------